Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of BOTH dependent claim 4, 5 and 6 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
 Remarks
 	The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
 	Due to the language of “can also be viewed remotely….or through the use of the video server”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 


Additionally, the claim recites a use of a video management server and use of a drone, and use of a video compressor and a modem which are all intended use and forms little patentable weight to the claim. 
Claim 1 is amended and the primary reference is silent as to but Chen teaches “… remotely transferring real time video from a drone (see paragraph 77-79)….or through the use of a video management server connected to the output of the decompression server (see paragraph 245) having low bandwidth (see paragraph 82) and low latency”. (see paragraph 188-189). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHEN with the disclosure of Belogolovy since CHEN teaches that a server can include an algorithm. The data can receive images and process the images for low bandwidth and low latency by compressing the data and using a neural network for further optimize transmission.  Metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance. In some embodiments, for example, a machine learning model may be used to optimize the types of pre-processing that is performed. For example, based on patterns of queries of the same type or that involve similar types of processing, machine learning may be used to model the relationships of diverse queries, while also taking other modalities into account (e.g., weather, traffic). For example, metadata can be pre-provisioned by pre-scheduling certain types of processing in advance based on the recent history of vision queries and UVFs. In this manner, patterns of common or similar vision workloads can trigger pre-processing on newly captured visual data for those types of workloads to reduce query latency. This can improve visual data loading and video fetching of the data. See claims 1-3 and paragraph 180-189 and 82 of Chen.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. sec. 112b as being vague and indefinite as the phrase “can also be viewed remotely from the drone controller” and then or through the use of the video management server are optional phrases. It is unclear if they are mandatory and/or optional in the claim. 
Claims 1-14 are rejected under 35 U.S.C. sec. 112b as being vague and indefinite as the term or the like is vague and indefinite and the terms “the use of a video management server connected to the output of the decompression server having low bandwidth and low latency” are relative terms and are vague and indefinite.  The applicant has deleted the phrase and then added it back in at the end of the claim.  Low is subjective and the applicant argues a range in the specification and remarks however this is not in the claim and the office cannot import this definition into the remarks. 
Claim 2 is indefinite as the phrase “and the like” is vague and indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, and  6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: 2021/0194674  to Chen et al. that was filed on 6-29-18 and is assigned to INTEL™.

    PNG
    media_image1.png
    816
    1414
    media_image1.png
    Greyscale
Belogolovy discloses “…Claim 1. A system for remotely transferring real time video from… comprising:  (see paragraph 113 where the vehicle is an unnamed drone) 
Belogolovy discloses “…a drone wirelessly coupled to a drone controller, said drone including a video camera capable of capturing live streaming images in the form of video data for display on said drone controller and video data output therefrom; (see FIG. 7 where the vehicle 502 can provide data to the network 704 and to the internet 706 and the video data is demux. In block 708 and the video and sensor data is provided to the controller 710 and the controller 710 can send control data back to the vehicle 702)
a video compressor attached to said drone controller video data output, said video compressor constructed and arranged to condense said video data output into a compressed video having low bandwidth and low latency; (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
a cellular modem coupled to said video compressor constructed and arranged to upload said compressed video to a cellular network; and (See paragraph 116 and LTE cell. Modem in the vehicle) (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
internet placed decompression server for receipt of said compressed video, said decompression server decompressing said video data; (see paragraph 114-116 where the decompressed data is sent to server 710)
wherein live streaming images (see paragraph 115) displayed on said drone controller (see paraph 114-166 and server 710) can also be viewed remotely from said drone controller, either directly by streaming video from the output of the decompression server, or through the use of a video Management server connected to the output of the decompression server. (see paragraph 90, 100 and 114-116 where the decompressed data is sent to server 710)
Due to the language of “can also be viewed remotely….or through the use of the video server”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 


Additionally, the claim recites a use of a video management server and use of a drone, and use of a video compressor and a modem which are all intended use and forms little patentable weight to the claim. 
Claim 1 is amended and the primary reference is silent as to but Chen teaches “… remotely transferring real time video from a drone (see paragraph 77-79)….or through the use of a video management server connected to the output of the decompression server (see paragraph 245) having low bandwidth (see paragraph 82) and low latency”. (see paragraph 188-189). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHEN with the disclosure of Belogolovy since CHEN teaches that a server can include an algorithm. The data can receive images and process the images for low bandwidth and low latency by compressing the data and using a neural network for further optimize transmission.  Metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance. In some embodiments, for example, a machine learning model may be used to optimize the types of pre-processing that is performed. For example, based on patterns of queries of the same type or that involve similar types of processing, machine learning may be used to model the relationships of diverse queries, while also taking other modalities into account (e.g., weather, traffic). For example, metadata can be pre-provisioned by pre-scheduling certain types of processing in advance based on the recent history of vision queries and UVFs. In this manner, patterns of common or similar vision workloads can trigger pre-processing on newly captured visual data for those types of workloads to reduce query latency. This can improve visual data loading and video fetching of the data. See claims 1-3 and paragraph 180-189 and 82 of Chen.   

Belogolovy discloses “…2. The system for remotely transferring real time video from a drone according to claim 1 wherein said cellular network is 3G, 4G, 5G or LTE and the like cellular technologies. (See paragraph 106 and 116 and LTE cell. Modem in the vehicle) (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: US 2019/0173935 A1 to Lohmar et al. that was filed in 1-30-2018 and in view of Chen.
The primary reference is silent but Lohmar teaches “…3. The system for remotely transferring real time video from a drone according to claim 1 wherein said video data is accessible through an HTTP connection”. (see paragraph 44-50, 1-10)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Lohmar with the disclosure of Belogolovy since Lomar teaches that an API can provide a web application. A user can register and share local content for viewing the video using a standard web based interface.  
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: 2020/0162458 A1 to Setlur et al. that was filed in 11-16-2018 and in view of Chen. 

The primary reference is silent but Setlur et al. teaches “…4. The system for remotely transferring real time video from a drone according to claim 1 wherein video data delivered to the VMS as a locally connected ONVIF compliant stream. (see paragraph 40-48)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Setlur with the disclosure of Belogolovy since Setlur teaches that a video stream can be provided in an open network video interface forum stream so other devices can view of the video without extensive changes to the networked devices.   See paragraph 40-48 of Setlur. 

Belogolovy discloses “…5. The system for remotely transferring real time video from a drone according to claim 1 wherein said video data received from said camera is in HDMI format and converted into CSI-2 video at about 1.5gbps and encoded in H.264 video at about 2mbps before compression.  (see paragraph 22-28 and 120)
Belogolovy discloses “…6. The system for remotely transferring real time video from a drone according to claim 1 wherein compressed video transfer rate is between 10-1000kbps. (see paragraph 122)
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of International Patent Pub. No.: WO 2020/091872 A1 to Mazumdar et al that was filed in 10-29-18 and in view of Chen. 
The primary reference is silent but Mazumdar teaches “…7. The system for remotely transferring real time video from a drone according to claim 1 wherein said video compressor is formed integral with said cellular modem”. (see paragraph 18-24)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Mazumdar with the disclosure of Belogolovy since Mazumdar teaches that a video stream can be compressed and this can be integrated in the model video processing system.  Examples of storage managers described herein may efficiently store and manages perceptually compressed videos and may be integrated in a modem video processing database system. Storage managers may support both a heuristic-guided search for fast perceptual compression and an exhaustive mode to compute an improved and/or optimal saliency-based compression configuration.  This can provide less power use by the device and a reduction of 50 percent power usage. See paragraph 20-24.

 Claim 8 is  rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of Chen.

    PNG
    media_image1.png
    816
    1414
    media_image1.png
    Greyscale

Belogolovy discloses “…8. A method of remotely transferring real time video from a drone comprising the steps of: (see paragraph 113 where the vehicle is an unnamed drone)
coupling a video compressor to a drone controller video data output; ; (see FIG. 7 where the vehicle 502 can provide data to the network 704 and to the internet 706 and the video data is demux. In block 708 and the video and sensor data is provided to the controller 710 and the controller 710 can send control data back to the vehicle 702)
compressing video data output from a camera mounted drone controlled by said drone controller; (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
forwarding said compressed video data to the internet through a cellular modem coupled to said video compressor; (See paragraph 116 and LTE cell. Modem in the vehicle) (see paragraph 114 where the video data may be compressed and encoded at the vehicle 702 prior to transmission, and may be decompressed and decoded at the controller 710 when received.)
decompressing said compressed video data through a decompression server coupled to said internet; ; (see paragraph 114-116 where the decompressed data is sent to server 710)

wherein live streaming images from said drone controller video output are displayed on said drone controller and can be viewed remotely from said drone controller in real time, either directly by streaming video from the output of the decompression server, or through the use of a video management server connected to the output of the decompression server. (see paragraph 115-166, 90, 100 and 114-116 where the decompressed data is sent to server 710)
Due to the language of “can also be viewed remotely….or through the use of the video server”, logically, the step does not need to be performed if the condition precedent is not met.  See Ex parte RANDAL C. SCHULHAUSER et al. United States Patent and Trademark Office Board of Appeal Decision (Appeal NO.: 2013-007847, Application NO.: 12/184,020, Judge Bahr and Horner, Technology Center 3700 (Precedential Onion dated April 28, 2016) (https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf). 
(See pages 6-7).  
	The above opinion expressly states: 
	Based on the claim limitations as written, the broadest reasonable interpretation of claim 1 encompasses an instance in which the method ends when the alarm is triggered in response to the cardiac signal data not being within the threshold electrocardiac criteria, such that the step of "determining the current activity level of the subject" and the remaining steps need not be reached. In other words, claim 1 as written covers at least two methods, one in which the prerequisite condition for the triggering step is met and one in which the prerequisite condition for the determining step is met. Thus, the broadest reasonable interpretation encompasses a method where only the steps of "collecting physiological data associated with the subject from the implantable device at preset time intervals, wherein the collected data includes real-time electrocardiac signal data, heart sound data, activity level data and tissue perfusion data," "comparing the electrocardiac signal data with a threshold electrocardiac criteria for indicating a strong likelihood of a cardiac event," and "triggering an alarm state if the electrocardiac signal data is not within the threshold electrocardiac criteria" are performed.  The Examiner determined that the prior art would have rendered obvious this method covered by claim 1, and for the reasons that the Board previously has construed similar method steps in this same manner. See, e.g., Ex Parte Fleming, Appeal 2014-002849, 2014 WL 7146104 (PTAB Dec. 12, 2014) (expanded panel decision on rehearing), Ex parte Urbanet, Appeal 2011-002606, 2012 \VL 4460637 (PTAB Sept. 19, 2012), and Ex Parte Katz, Appeal2010-006083, 2011\VL514314 (BPAI Jan. 27, 2011). ….follow, we do not find persuasive Appellants' arguments contesting this rejection. The Examiner in this case was able to present a prima facie case of obviousness as to claim 1 by providing evidence to show obviousness of the "collecting," "comparing," and "triggering" steps. The Examiner did not need to present evidence of the obviousness of the remaining method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met). The Examiner determined that Kramer, as modified by Benaron and Sheldon, renders obvious the method of claim 1, including the "collecting," "comparing," and "triggering" steps. Final Act. 4-6. Appellants' arguments that are directed to the failure of the Examiner to demonstrate adequately that the "determining" step and the remaining steps of claim 1 are rendered obvious are not commensurate with the broadest reasonable interpretation of claim 1 and are, therefore, unpersuasive. (Emphasis added). 


 
Claim 8 is amended and the primary reference is silent as to but Chen teaches “… remotely transferring real time video from a drone (see paragraph 77-79)….or through the use of a video management server connected to the output of the decompression server (see paragraph 245) having low bandwidth (see paragraph 82) and low latency”. (see paragraph 188-189). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CHEN with the disclosure of Belogolovy since CHEN teaches that a server can include an algorithm. The data can receive images and process the images for low bandwidth and low latency by compressing the data and using a neural network for further optimize transmission.  Metadata pre-provisioning can be used to reduce vision query latency by pre-processing visual data to complete common or frequent types of processing in advance. In some embodiments, for example, a machine learning model may be used to optimize the types of pre-processing that is performed. For example, based on patterns of queries of the same type or that involve similar types of processing, machine learning may be used to model the relationships of diverse queries, while also taking other modalities into account (e.g., weather, traffic). For example, metadata can be pre-provisioned by pre-scheduling certain types of processing in advance based on the recent history of vision queries and UVFs. In this manner, patterns of common or similar vision workloads can trigger pre-processing on newly captured visual data for those types of workloads to reduce query latency. This can improve visual data loading and video fetching of the data. See claims 1-3 and paragraph 180-189 and 82 of Chen.   

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: US 2019/0173935 A1 to Lohmar et al. that was filed in 1-30-2018 and in view of Chen.
The primary reference is silent but Lohmar teaches “…9. The method of remotely transferring real time video from a drone according to claim 8 wherein said video data is accessible through an HTTP connection. ”. (see paragraph 1-10)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Lohmar with the disclosure of Belogolovy since Lomar teaches that an API can provide a web application. A user can register and share local content for viewing the video using a standard web based interface.  

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of U.S. Patent Application Pub. No.: 2020/0162458 A1 to Setlur et al. that was filed in 11-16-2018 and in view of Chen. 

The primary reference is silent but Setlur teaches ‘…10. The method of remotely transferring real time video from a drone according to claim 8 wherein said video data is delivered in an ONVIF compliant stream. (see paragraph 40-48)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Setlur with the disclosure of Belogolovy since Setlur teaches that a video stream can be provided in an open network video interface forum stream so other devices can view of the video without extensive changes to the networked devices.   See paragraph 40-48 of Setlur. 

Claims 11-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 10,958,587 B2 to Belogolovy (US20200036644A1) that was filed in 7-24 2018 which is prior to 12-14-18 and in view of Chen.
 
Belogolovy discloses “…11. The method of remotely transferring real time video from a drone according to claim 8 including the step of converting HDMI format data into CSI-2 video at about 1.5gbps and encoded in H.264 video at about 2mbps before compression. (see paragraph 22-28 and 120)
Belogolovy discloses “…12. The method of remotely transferring real time video from a drone according to claim 8 including the step of transferring compressed video at transfer rate between 10- 1000kbps. . (see paragraph 122)
Belogolovy discloses “…13. The method of remotely transferring real time video from a drone according to claim 8 including the step of storing compressed video. (see server 710 and paragraph 22-28 and 120)
Belogolovy discloses “…14. The method of remotely transferring real time video from a drone according to claim 9 wherein said step of forwarding said compressed video data is through a cellular modem. (see paragraph 90, 100 and 114-116 where the decompressed data is sent to server 710)
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668